Title: From Alexander Hamilton to Otho H. Williams, 26 June 1794
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury DepartmentJune 26th 1794
Sir,

I received with your letter of the 16th of March last an estimate of expences for repairing the revenue Cutter which has in the hurry of business hitherto remained unattended to.
If these repairs have not already been done in consequence of my circular letter of the 19th instant they may be done upon the smallest of the two scales proposed.
I have noticed that you have appointed Mr. Richmond deputy Collector. It is expected that he will open all official letters from this department, though addressed to you as collector.
With great consideration   I am Sir,   Your obedient Servant

A Hamilton
Otho, H, Williams EsquireCollector Baltimore

